FILE COPY




                              Fourth Court of Appeals
                                    San Antonio, Texas
                                         August 25, 2020

                                      No. 04-20-00399-CV

                        CIRRUS DESIGN CORPORATION,
                                       Appellant
                                           v.
Sydney BERRA, Individually and as Personal Representative of the Estate of Lee Berra, and on
             behalf of his surviving parents, Philip Berra and Ellen Berra,
                                       Appellee

                  From the 408th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2019CI01530
                          Honorable Monique Diaz, Judge Presiding


                                         ORDER

        The court reporter and trial court clerk have filed notices stating appellant has not yet
paid for the appellate record. We order appellant to provide proof to this court, in writing, that
appellant has paid for the record on appeal within 10 days of this order. If the clerk’s fee is not
paid, this appeal may be dismissed for want of prosecution. If the reporter’s fee is not paid, we
may order this appeal to proceed without a reporter’s record, and the court will not consider any
issues that require a reporter’s record.


                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of August, 2020.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court